Case 2:20-cv-14251-KMM Document 14 Entered on FLSD Docket 05/25/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 2:20-cv-14251-KMM

  ANDRES T. ANDRES, et al.,

         Plaintiffs,
  v.

  WILLIAM BARR, et al.,

         Defendants.
                                                   /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon the Defendants’ Motion to Dismiss. (“Mot.”)

  (ECF No. 10). Therein, Defendants have moved to dismiss pro se Plaintiffs’ Complaint (ECF No.

  1) for lack of jurisdiction and failure to state a claim. Mot. at 10. The Court referred the matter to

  the Honorable Shaniek M. Maynard, United States Magistrate Judge (ECF Nos. 2, 9), who issued

  a Report and Recommendation recommending that Defendants’ Motion be GRANTED. (“R&R”)

  (ECF No. 13). The Parties did not file objections to the R&R and the time to do so has passed.

  The matter is now ripe for review. As set forth below, the Court ADOPTS the R&R.

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

         As set forth in the R&R, Magistrate Judge Maynard makes the following findings: (1)

  Plaintiffs failed to respond to Defendants’ Motion within fourteen days; (2) Plaintiffs again failed

  to respond, even after they were cautioned that failure to respond may result in dismissal; and (3)

  as of the date of the R&R, Plaintiffs had not filed a response. R&R at 2.

         “A court may dismiss a case where the plaintiff fails to prosecute it or comply with a court

  order.” R&R at 3 (citing Equity Lifestyle Properties, Inc. v. Fla. Mowing And Landscape Serv.,
Case 2:20-cv-14251-KMM Document 14 Entered on FLSD Docket 05/25/2021 Page 2 of 2




  Inc., 556 F.3d 1232, 1240 (11th Cir. 2009)). “A court has the authority to dismiss a case

  based on Rule 41(b) of the Federal Rules of Civil Procedure or the court’s inherent power to

  manage its own docket.” Id. (citing Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337

  (11th Cir. 2005)). “Pro se plaintiffs, like any other litigants, are responsible for following

  court orders and are subject to the same sanctions.” Id. (citing Martins v. Royal Caribbean

  Cruises, Ltd., 429 F. Supp. 3d 1315, 1323 (S.D. Fla. 2019)).

         Here, Magistrate Judge Maynard found that Plaintiffs have failed to prosecute their case

  and comply with court orders. Id. Additionally, Magistrate Judge Maynard noted that “Plaintiffs

  have not filed anything in this case since filing the complaint in July 2020.” Id. For these reasons,

  Magistrate Judge Maynard recommended that: (1) Defendants’ Motion to Dismiss be granted, and

  (2) Plaintiffs’ Complaint be dismissed without prejudice. Id. The Court agrees.

         Accordingly, UPON CONSIDERATION of the R&R, the pertinent portions of the record,

  and being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that

  the R&R (ECF No. 13) is ADOPTED, Defendants’ Motion (ECF No. 10) is GRANTED, and the

  above-captioned case is DISMISSED WITHOUT PREJUDICE.                      The Clerk of Court is

  INSTRUCTED to CLOSE this case. All pending motions, if any, are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                               21st day of May, 2021.




                                                    K. MICHAEL MOORE
                                                    CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record




                                                       2
